Status of the claims
The arguments received on 21 July 2022 has been acknowledged and entered. Claims 1-13 are pending.

Responses to Arguments
The arguments filed 21 July 2022 have been entered. 
Applicant’s arguments filed 21 July 2022 with respect to the rejection of claims 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive. Thus, the rejection under U.S.C. 103 has been withdrawn.   

Allowable Subject Matter
Claims 1-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Danley et al. (US 2008/0052032 A1) in view of Danley (US 2003/0072348 A1) discloses a method for reducing error in a measured sample heat flow rate due to an [0019], [0055]-[0056]); sensing, by a temperature detector, a temperature of the reference container (Danley, para. [0036]); determining an 
However, the closest prior art does not teach “interpan heat exchange and determining an interpan heat exchange flow rate between the sample container and the reference container; and  determining a sample heat flow rate having reduced error based on the sensed heat flow rate to or from the sample container and the determined interpan heat exchange flow rate.” Dependent claims 2-13 are patent eligible based on their dependence from claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858